Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 18-35 and 39, drawn to a compound, or a thermosetting epoxy resin containing at least one of the compound.
Group II, claim(s) 36-38, drawn to a process for preparing the compound.
Group III, claim(s) 40, drawn to a thermoset epoxy resin.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of the compound of claim 18, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Niwa et al. (JP 2017-165694 A, cited in IDS, original document or machine translation in English used for citation as indicated). Niwa teaches an internal epoxy compound having an epoxy group inside the molecule and which is represented by the following general formula (1) (translation [0009]) 
    PNG
    media_image1.png
    430
    828
    media_image1.png
    Greyscale
 (1) (original [0009]), wherein R1 to R10 are independently optionally hydrogen atoms, alkoxy groups, a group represented by the following general formula (3) (translation [0009, 0020]) 
    PNG
    media_image2.png
    305
    651
    media_image2.png
    Greyscale
 (original [0009]), or a group represented by the following general formula (4) (translation [0009, 0020]) 
    PNG
    media_image3.png
    292
    768
    media_image3.png
    Greyscale
 (4) (original [0009]), wherein 2 to 6 of R1 to R10 are groups represented by the general formula (3) or groups represented by the general formula (4), wherein R21 represents a single bond or –CH2-, and X represents a monovalent aliphatic hydrocarbon group, wherein R22 represents a single bond or –CH2-, and Y represents a monovalent aliphatic hydrocarbon group (translation [0009, 0020]), wherein the monovalent hydrocarbon group is optionally methyl group, ethyl group, propyl group, isopropyl group, butyl group, 1, R3, R4, R6, R8, and R9 are represented by a group represented by the general formula (3) or the general formula (4) (translation [0010]), wherein the alkoxy group in the substituents R1 to R10 is optionally a linear or branched alkoxy group having 1 to 18 carbon atoms, a methoxy group, an ethoxy group, a propoxy group, a butoxy group, octyloxy group, isopropoxy group, or t-butoxy group (translation [0024]), which optionally reads on a compound selected from the group consisting of (1) a compound of formula (I) wherein: R is optionally –O-Alk, where Alk is a linear or branched alkyl group having 1 to 6 carbon atoms, R3 is optionally –O-Z where Z is a linear or branched alkyl group containing 3 to 8 carbon atoms, and containing an epoxy function, or R3 is –O-Alk’ wherein Alk’ is a linear or branched alkyl group containing 1 to 6 carbon atoms, when R3 is –O-Z: either R1 and R2, which may be the same or different, are independently selected from –CH2-O-Z, or R1 and R2, which may be the same or different, are independently selected from –O-Z, or R1 and R2, which may be the same or different, are independently selected from –COO-Z, when R3 = -O-Alk’: R1 and R2 are identical and are selected from the group consisting of –CH2-O-Z, -O-Z, -CH2-epoxy, Z being as defined above, and (2) a mixture of at least two compound of formula (I).
Niwa does not teach a specific embodiment wherein the composition is selected from the group consisting of (1) a compound of formula (I) and (2) a mixture of at least two compounds of formula (I). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Niwa’s R1, R4, R6, and R9 to be hydrogen atoms, which would read on the limitation wherein the composition is selected from the group consisting of (1) a compound of formula (I) and 1 to R10 are independently optionally hydrogen atoms (translation [0009, 0020]) and that the epoxy compound has excellent thermal responsiveness to high temperature and storage stability [0001].
Niwa does not teach a specific embodiment wherein R is –O-Alk, where Alk is a linear or branched alkyl group having 1 to 6 carbon atoms. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Niwa’s R2 or R7 to be an alkoxy group that is a linear or branched alkoxy group having 1 to 6 carbon atoms, a methoxy group, an ethoxy group, a propoxy group, a butoxy group, octyloxy group, isopropoxy group, or t-butoxy group, which would read on the limitation wherein: R is –O-Alk, where Alk is a linear or branched alkyl group having 1 to 6 carbon atoms as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy compound with excellent thermal responsiveness to high temperature and/or storage stability because Niwa teaches that R1 to R10 are independently optionally alkoxy groups (translation [0009, 0020]), that the alkoxy group in the substituents R1 to R10 is optionally a linear or branched alkoxy group having 1 to 18 carbon atoms, a methoxy group, an ethoxy group, a propoxy group, a butoxy group, octyloxy group, isopropoxy group, or t-butoxy group (translation [0024]), 
Niwa does not teach a specific embodiment wherein R3 is optionally –O-Z where Z is a linear or branched alkyl group containing 2 to 8 carbon atoms, and containing an epoxy function, or R3 is –O-Alk’ wherein Alk’ is a linear or branched alkyl group containing 1 to 6 carbon atoms, when R3 is –O-Z: either R1 and R2, which may be the same or different, are independently selected from –CH2-O-Z, or R1 and R2, which may be the same or different, are independently selected from –O-Z, or R1 and R2, which may be the same or different, are independently selected from –COO-Z, or R1 and R2, which may be the same or different, are independently selected from –CH2-epoxy, when R3 = -O-Alk’: R1 and R2 are identical and are selected from the group consisting of –CH2-O-Z, -O-Z, -CH2-epoxy, Z being as defined above. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Niwa’s R3 and R8 to be a group represented by Niwa’s general formula (3) while selecting Niwa’s R21 to be a single bond, while selecting Niwa’s X to be methyl group, ethyl group, propyl group, isopropyl group, butyl group, isobutyl group, sec-butyl group, tert-butyl group, or pentyl group, while selecting Niwa’s R5 and R10 to be a group represented by Niwa’s general formula (3) or a group represented by Niwa’s general formula (4) while selecting Niwa’s R21 to be a single bond or –CH2-, while selecting Niwa’s R22 to be a single bond, while selecting Niwa’s X to be methyl group, ethyl group, propyl group, isopropyl group, butyl group, isobutyl group, sec-butyl group, tert-butyl group, or pentyl group, or to select Niwa’s R4 and R9 to be a group represented by Niwa’s general formula (3) while selecting Niwa’s R21 to be a single bond, while 2 and R7 to be a group represented by Niwa’s general formula (3) or a group represented by Niwa’s general formula (4) while selecting Niwa’s R21 to be a single bond or –CH2-, while selecting Niwa’s R22 to be a single bond, while selecting Niwa’s X to be methyl group, ethyl group, propyl group, isopropyl group, butyl group, isobutyl group, sec-butyl group, tert-butyl group, or pentyl group. The resulting compound would read on the limitation wherein R3 is –O-Z where Z is a linear or branched alkyl group containing 3 to 8 carbon atoms, and containing an epoxy function, when R3 is –O-Z: either R1 and R2, which may be the same or different, are independently selected from –CH2-O-Z, or R1 and R2, which may be the same or different, are independently selected from –O-Z, or R1 and R2, which may be the same or different, are independently selected from –COO-Z, Z being as defined above, where Z is a linear or branched alkyl group containing 3 to 8 carbon atoms, and containing an epoxy function as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for a film comprising Niwa’s epoxy compound having a sufficient film strength at the time of curing, for Niwa’s epoxy compound having better compatibility with other materials, for improving an ability to obtain a raw material comprising Niwa’s epoxy compound, for improving an ability to synthesize Niwa’s epoxy compound, and for improving the reactivity of Niwa’s epoxy compound because Niwa teaches that R1 to R10 are independently optionally a group represented by the following general formula (3) (translation [0009, 0020]) 
    PNG
    media_image2.png
    305
    651
    media_image2.png
    Greyscale
 (original [0009]), 
    PNG
    media_image3.png
    292
    768
    media_image3.png
    Greyscale
 (4) (original [0009]), that 2 to 6 of R1 to R10 are groups represented by the general formula (3) or groups represented by the general formula (4) (translation [0009, 0020]), that when there is one substituent represented by the general formula (3) or the general formula (4), the film strength at the time of curing is insufficient [0030], that on the other hand, when 7 or more substituents represented by the general formula (3) or the general formula (4) are contained in the general formula (1), there is a problem that the compatibility with other materials is lowered, it is difficult to obtain a raw material, and the synthesis becomes very complicated (translation [0030]), that R21 represents a single bond or –CH2-, and X represents a monovalent aliphatic hydrocarbon group, that R22 represents a single bond or –CH2-, and Y represents a monovalent aliphatic hydrocarbon group (translation [0009, 0020]), that the monovalent hydrocarbon group is optionally methyl group, ethyl group, propyl group, isopropyl group, butyl group, isobutyl group, sec-butyl group, tert-butyl group, or pentyl group [0029], that in terms of the reactivity of the internal epoxy, a linear aliphatic hydrocarbon group with less steric hindrance is preferable [0029], and that any two or more of R1, R3, R4, R6, R8, and R9 are represented by a group represented by the general formula (3) or the general formula (4) (translation [0010]).
A telephone call was made to Christoph F. Lair on 11/03/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DAVID T KARST/           Primary Examiner, Art Unit 1767